Citation Nr: 0844989	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cerebral abscess, 
claimed as a stroke, to include as secondary to service-
connected disability.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 60 percent for 
renal insufficiency with hypertension.

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and left eye 
cataract.  

5.  Entitlement to initial evaluations in excess of 10 
percent each for peripheral neuropathy of the upper 
extremities and lower right extremity.

6.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to an evaluation in excess of 60 
percent for renal insufficiency with hypertension, 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction and left eye 
cataract, entitlement to initial evaluations in excess of 10 
percent each for peripheral neuropathy of the upper 
extremities and lower right extremity, and entitlement to an 
evaluation in excess of 10 percent for peripheral neuropathy 
of the left lower extremity are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cerebral abscess has not been related by competent 
medical evidence to active service or to service-connected 
disability.

2.  A seizure disorder has not been related by competent 
medical evidence to active service or to service-connected 
disability.


CONCLUSIONS OF LAW

1.  A cerebral abscess was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  A seizure disorder was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in May 2005, 
January 2005, and March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 and January 2005 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although not all these letters were sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2005, October 2006, and June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing the possibility that a 
cerebral abscess or a seizure disorder is related to the 
veteran's military service or related to a service-connected 
disability, the Board finds that an etiology opinion is not 
"necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that he suffered a stroke and seizures 
as a result of a service-connected disability.   

The evidence shows that the veteran presented to a private 
hospital emergency room by EMS on April 11, 2004 with 
complaints of four episodes lasting several minutes of left 
local and left arm weakness some involuntary tremor.  Head CT 
showed right frontal low intensity edema most likely 
infarction, and clinical impression was cerebral vascular 
accident (stoke).  At the veteran's request, he was 
transferred to VA facility in improved condition.  An inter-
facility transfer form notes a diagnosis of CVA.

The veteran was admitted to VA hospital and loaded on 
Dilantin.  His second day of hospitalization, the veteran had 
a generalized seizure (left arm shaking, right eye deviation, 
and left facial twitching).  He underwent an MRI of the brain 
which noted local enhancing lesion involving the right 
parietal region with mass effect edema.  The veteran had 
several more seizures, and the Dilantin level was increased 
from 11.  The veteran underwent a craniotomy on April 16, 
2004 in which pus was encountered consistent with a brain 
abscess.  An infectious disease specialist diagnosed cerebral 
abscess - Fusibacterium.  The veteran had a couple more 
episodes of numbness and tingling in the left arm which did 
not generalize.  The Dilantin level was increased from 17 to 
22 as the dose was increased to 400 mg.  The veteran suffered 
no more epileptiform activity.   

The veteran was seen by VA primary care provider on April 25, 
2004.  Medication list showed the veteran was prescribed four 
100 mg Dilantin capsules a day. 

On May 10, 2004, the veteran presented to private hospital 
emergency room by car with complaints of slurred speech and 
vomiting.  The clinical impression was cerebral abscess 
status post recent craniotomy and Dilantin toxicity.  The 
veteran was transferred to VA facility.      

The veteran was admitted to VA hospital with complaints of 
headache, nausea/vomiting, slurred speech, and worsening 
disequilibrium.  Lab results indicated Dilantin level was 43.  
Diagnosis was Dilantin toxicity, and Dilantin was held 
throughout hospital day.  The veteran was discharged home 
with instruction to take two 100 mg Dilantin capsules by 
mouth at bedtime to prevent seizures. 

Subsequent VA follow-up reports note that the last seizure 
was in April/May 2004.  A January 2007 Neurology follow-up 
note states that the veteran has had no seizure activity 
since initiation of Dilantin therapy.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any brain disorder is factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of any brain disorder, including any cerebral abscesses or 
seizures.  Thus, there is no medical evidence that shows that 
the veteran suffered from a brain disorder during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and 2004, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

With respect to whether the veteran has a current chronic 
disability, the Board notes that evidence indicates that 
although the veteran's symptoms reported in April 2004 
appeared initially to be a CVA or stroke, MRI of the brain 
dated in May 2004 showed no evidence of acute infarction or 
hemorrhage.  In addition, in June 2004, the veteran underwent 
a VA examination in which the VA examiner noted that it could 
not be determined whether the veteran's symptoms including 
slurred speech and balance abnormality were from the abscess 
or from Dilantin toxicity. The examiner noted, however, that 
the veteran's symptoms had fully resolved since the veteran's 
hospitalization.  The examiner diagnosed the veteran with 
status post recent hospitalization for brain abscess with 
neurosurgery and full recovery and additional diagnosis on 
recent hospitalization of Dilantin toxicity resolved by 
adjustment of his dose and monitoring of the results down to 
a normal level.

Thus, even assuming that the veteran has chronic residuals as 
a result of his brain abscess or seizures, the question 
remains whether there is medical evidence of a relationship 
between the disabilities and military service.  However, no 
medical professional has ever related a cerebral abscess, a 
seizure disorder, or residuals from either to the veteran's 
military service or to a service-connected disability.  

The April 29, 2004 discharge summary includes a diagnosis of 
seizures secondary to cerebral abscess.  A June 2, 2004 
Infectious Disease Clinic report notes that the veteran's 
right frontoparietal abscess status post craniotomy 4/16/2004 
found to be infectious with culture growing fusibacterium 
supposedly is from tooth abscess at time status post also 
tooth extraction.  A July 2004 VA medical report notes that 
the right frontal-parietal brain abscess (fusibacterium) in 
April 2004 was attributed to dental infection.  

In the absence of competent medical evidence that a current 
brain or seizure disability exists and that the disability 
was caused by or aggravated by the veteran's military service 
or service-connected disability, the criteria for 
establishing service connection for a cerebral abscess or 
service connection for a seizure disorder have not been 
established.  38 C.F.R. § 3.303.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that he suffered a stroke and 
seizures as a result of service-connected disability and/or 
treatment for service-connected disabilities.  However, 
although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the veteran is not qualified 
to diagnose a stroke or to state that his symptoms are due to 
service-connected disability and/or treatment for service-
connected disability. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a cerebral abscess, 
claimed as a stroke, is denied.

Entitlement to service connection for a seizure disorder is 
denied.


REMAND

With respect to the issues of entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus with erectile 
dysfunction and left eye cataract, entitlement to initial 
evaluations in excess of 10 percent each for peripheral 
neuropathy of the upper extremities and lower right 
extremity, and entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, a Notice of Disagreement (NOD) with respect to 
these issues addressed by the December 2007 rating decision 
was received in December 2007.  The RO must now issue a 
statement of the case (SOC) and provide the veteran with an 
opportunity to perfect his appeal as to these issues.  
Therefore, the appropriate Board action is to remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to an evaluation in 
excess of 60 percent for renal insufficiency with 
hypertension, in order to satisfy the duty to notify 
provisions for an increased-compensation claim, VA must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect worsening of his 
service-connected disability has on the claimant's employment 
and daily life or of the Diagnostic Code criteria necessary 
for entitlement to a higher disability rating.  Therefore, it 
is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

In addition, the veteran essentially testified in September 
2008 that his symptoms related to renal insufficiency had 
worsened and that he was told that his kidneys were function 
at around 40 to 53 percent.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Thus, the veteran should be provided an opportunity to report 
for a current VA examination to ascertain the current 
severity of his service-connected renal insufficiency with 
hypertension. 
 
Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided an SOC as to the 
issues of entitlement to an evaluation in 
excess of 20 percent for diabetes 
mellitus with erectile dysfunction and 
left eye cataract, entitlement to initial 
evaluations in excess of 10 percent each 
for peripheral neuropathy of the upper 
extremities and lower right extremity, 
and entitlement to an evaluation in 
excess of 10 percent for peripheral 
neuropathy of the left lower extremity.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.
 
2.  Compliance with the VCAA should be 
ensured, including notifying the veteran 
that, to substantiate a claim, the 
veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating the effect that worsening 
has on the claimant's employment and 
daily life. The veteran must also be 
provided general notice of the 
requirements under the diagnostic code 
under which the veteran's service- 
connected renal insufficiency with 
hypertension is rated (Diagnostic Code 
7541) as well as examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

3.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his renal insufficiency with 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished including 
studies that measure albumin, 
albuminuria, and kidney function in terms 
of blood urea nitrogen and creatinine 
levels.  

The examiner should be asked to 
specifically address whether the 
veteran's renal dysfunction is (1) 
manifested by persistent edema and 
albuminuria with BUN 40 to 80 milligrams 
percent; or, creatinine 4 to 8 milligrams 
percent; or, generalized poor health, 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion, (2) requires regular dialysis, 
or precludes more than sedentary activity 
from one of the following: persistent 
edema and albuminuria; or, BUN with more 
than 80 milligrams percent; or, 
creatinine, more than 8 milligrams 
percent; or, markedly decreased function 
of kidney or other organ systems, 
especially cardiovascular. 

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


